                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEANDRA SHONTRELL GATEWOOD, et al.,

              Plaintiffs,

v.                                                               No. CV 19-573 GBW/CG

ESTATE OF JASON E. THOMPSON, et al.,

              Defendants.

                    ORDER GRANTING NON-PARTY’S MOTION TO
                    PARTIALLY QUASH PLAINTIFFS’ SUBPOENA

       THIS MATTER is before the Court on non-party Tommy W. Kays’ Motion to

Partially Quash Plaintiffs’ Subpoena to Tommy W. Kays (the “Motion), (Doc. 32), filed

November 4, 2019. Plaintiffs Deandra Shontrell Gatewood, et al., did not file a

Response to the Motion and the time for doing so has now passed. See D.N.M.LR-CIV

7.4(a) (“A response must be served and filed within fourteen (14) calendar days after

service of the motion.”). In accordance with the local rules, Plaintiffs’ failure to respond

in opposition to non-party Tommy W. Kays’ Motion is viewed as consent for the Court to

grant the Motion. See D.N.M.LR-CIV 7.1(b) (“The failure of a party to file and serve a

response in opposition to a motion within the time prescribed for doing so constitutes

consent to grant a motion.”).

       IT IS THEREFORE ORDERED that non-party Tommy W. Kays’ Motion to

Partially Quash Plaintiffs’ Subpoena to Tommy W. Kays, (Doc. 32), shall be GRANTED.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
